Opinion by
Judge Rogers,
The petitioner, an unemployment compensation claimant, appeals from an order of the Unemployment Compensation Board of Review (Board), denying her benefits as a voluntary quit pursuant to Section 402(b) of the Unemployment Compensation Law, 43 P.S. §802(b).
The petitioner was employed by the Fraternal Order of Police Senior Citizens, Inc. for four and one-half years as a secretary-bookkeeper at a retiree’s home conducted .by her employer. On February 12, 1980, she left her work. She testified at the referee’s hearing that she left because she had been assignd to acquaint a. newly appointed superintendent with the work; that
he made it very difficult for me to try to teach him and my nerves got so bad that on the 12th I just figured I’m tired talking to this man, he didn’t want to do anything that I showed him, he complained all the time, and I just quit and walked right out.
The referee and Board found that the claimant quit her job on account of dissatisfaction with the work and thus was ineligible for benefits. This finding is plainly supported by substantial evidence. The claimant also complains that the work of instructing a new *43superintendent caused her to he nervous. She did not, however, bring this fact to the attention of her employer and there is no evidence which would support a finding that her health required her to quit. See Genetin v. Unemployment Compensation Board of Review, Pa. , A.2d (No. 9 W.D. Appeal Dkt. 1982, filed November 4, 1982).
Order affirmed.
Order
And Now, this 5th day of January, 1983, the order of the Unemployment Compensation Board of Review, dated May 22, 1981, is affirmed.